Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed on 11/17/2020 with respect to the amended claims have been fully considered. Applicant's amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims. As it will be explained in detail in the present Office Action, the Office now relies upon the teachings of Asano (US 6,298,878) and Hume (US 1,967,309) to show all the limitations of claimed invention.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---In Para [0031] a “sliding indicator 102” is mentioned, however the figures (in particular Fig. 9) fails to show the reference number “102”. The Office notes that it is possible that a typo occurred in the specification and the sliding indicator 102 mentioned in Para. [0031] should be sliding indicator “98” which is shown in Fig. 9.
---In Para. [0034] an “outer surface of ball 394” is mentioned, however the figures (in particular Figs. 16-17) fails to show the reference number “394”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Figs. 11-15 appears to have inconsistent numbering with reference number “216” (valve 216) being used for different components and “212” and “214” (inlet 212 and outlet 214) switching positions or not being shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:
---Claim 4 recites “wherein the handle is interconnected to the ball via a drive stem that extends from a free end to end coupled to the ball so that movement of the handle rotates the ball within in the valve”. Notice the lack of an end coupled—and notice the redundancy in “within in the valve” which should read as --within the valve--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“a locking element” in claim 1 and applicable dependent claims, being interpreted as being “a latch, pin, a locking handle or other interlock” and equivalents thereof (see at least Para. [0024] of the specification and claims 16-17). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 and dependent claims 4 and 15 both recites “a/the valve”, “a/the ball”, “a valve cover”, “a ball housing”. Due to nuances of the term “valve” and “housing/cover” in the art, “a valve” can be interpreted as being an entire valve assembly/system/device which usually includes at least a movable valve member and a fixed valve seat/housing/cover or it be interpreted as being just the movable valve member and the terms “cover” and “housing” are often used synonymously. Additionally, the way claims 1, 4 and 15 are written, there appears to be some disconnect between the term “valve”, “ball” and “valve cover” with this disconnect being more apparent in claim 15 where an additional “a ball” and “a ball housing” of “the valve” 
Claim(s) 4 and 15-17, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 6,298,878) in view of Hume (US 1,967,309).
Regarding claim 1, as best understood by the Office, Asano (US 6,298,878) shows in Figs. 1-10 (see at least Fig. 1-2) a combined dirt collector and cutout cock device (see at least the ball cock B1 which is used in a pneumatic brake system of a railway vehicle similar to applicant’s invention), comprising: an inlet (primary side opening 5) configured for interconnection to an air supply (notice that openings 5 and 6 comprises threads that allow the valve B1 to be connected to any correspondingly The device of Asano fails to disclose the limitations of a pair of detents, their interaction with the valve handle and a locking element having the limitations of “the valve cover having a pair of detents and the user handle interconnected to the valve and moveable therewith between the first position, where the handle is contact with one of the pair of detents, and the second position, where the handle is in contact with the other of the a locking element positioned to selectively block the user handle from the second position”. However, detents and locking elements are known in the art.
Hume (US 1,967,309) teaches in Figs. 1-3 of a rotary plug for railway brake pipes that comprises a handle locking mechanism, the device comprises at least a body/housing 1, stop lugs 9 and 10 provided on the body, a first handle 3, an auxiliary handle 28, a spring biased pin assembly 24, handle lugs 16 and 17 among other components. In order for a user to operate the valve, the user must first operate the locking handle mechanism before the valve can be rotated to the desired position, this provides a safety feature that prevents a user from inadvertently opening or closing the valve (see at least P1 L49 – P2 L48 for more details of the device of Hume).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the body and handle of the device of Asano to include detents (stop lugs 9 and 10) and a locking handle mechanism (see at least a first handle 3, an auxiliary handle 28, a spring biased pin assembly 24, handle lugs 16 and 17 among other components) similar to the ones as taught by Hume, since such a modification provides a safety feature that prevents a user from inadvertently opening or closing the valve since operation of the rotary valve requires a user to first operate the locking handle mechanism before the valve can be rotated to the desired position. As such, the device of the combination of Asano in view of Hume meets all the limitations of claim 1.     

Regarding claim 4 and the limitation of the device of claim 1, wherein the handle is interconnected to the ball via a drive stem that extends from a free end to end 
Regarding claim 15, as best understood by the Office and the limitation of the device of claim 1, wherein the valve comprises a ball positioned between a pair of opposing seals in a ball housing and the vent comprises an opening formed through the ball housing that is in alignment with a gap between the pair of opposing seals; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Asano with the valve being a rotary ball valve comprising a rotary ball plug 15 positoned between opposing valve seals/seats 13 and 14 and the vent (24-25) being formed in a portion of the housing between the seals 13 and 14. 
Regarding claim 16 and the limitation of the device of claim 1, wherein the locking element is a locking handle positioned over the user handle; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Hume with the handle locking mechanism including at least a main/user handle 3 and auxiliary locking handle 28 placed over the main handle. 
Regarding claim 17 and the limitation of the device of claim 1, wherein the locking element is a spring loaded pin; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Hume with the handle locking mechanism including at least a main/user handle 3 and auxiliary locking handle 28 placed over the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.